Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 03/10/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Amendment
This communication is in response to the amendment filed on 03/08/2022. The Examiner acknowledges amended claims 1-4. No claims have been cancelled or added. Claims 1-4 are pending and claims 1-4 are rejected.  Claims 1 and 3 is/are independent. 

	Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues (see Remarks, page 5, bottom paragraph to page 6, top paragraph) that:
Claim 1 recites, inter alia, "an occurrence in the computer system during a training time period when the restricted resource is accessed in an approved manner." (Emphasis added.) Page 13 of the Office Action asserts that this is taught by Endoh at paragraph [0037] as "The learned value information generation unit 112 processes the sample data during normal operation by a predetermined learning algorithm, and stores the processed results as learned value information 110 in the storage unit 14," with emphasis added. The "training time period" of claim 1 is not "normal operation," as it is distinct from "an operating time period." See, e.g., Application at 5 
[0040] ("The operational time period is defined as distinct to the training time period such that during the operational time period the consumer's 206 authorization to access and/or use the resource 298 in one or more ways is not known and is to be determined."). 

Examiner respectfully disagrees. Applicant appears to argue that the cited references Hawkins et al. U.S. Publication 20140067734 (hereinafter “Hawkins”) in view of Endoh et al. U.S. Publication 20130212681 (hereinafter “Endoh”) in combination did not disclose at least the following limitations of claim 1: 

receiving a first set of records for the computer system, each record detailing an occurrence in the computer system during a training time period when the restricted resource is accessed in an approved manner; 

receiving a second set of records for the computer system, each record detailing an occurrence in the computer system during an operating time period for the computer system in use by a consumer of the restricted resource; 

Examiner submits that Applicant is incorrectly relying on the phrase “normal operation” from the Endoh reference to distinguish from the limitations of claim 1. The term “normal operation” in the Endoh reference includes training time for a learning model, and does not mean there is no training of the learning model. In reading paragraph 37 of the Endoh reference, there is training of the model during the normal operation, since the system needs to learn the characteristics of the system during normal operation before actual operation. For example, paragraph 37 of the Endoh reference states “The learned value information generation unit 112 processes the sample data during normal operation by a predetermined learning algorithm, and stores the processed results as learned value information 110 in the storage unit 14.” Paragraph 37 also states “the generation process of the learned value information 110 is performed at a stage where communication trends can be obtained during normal operation in test operations or the like before actual operation of the control system 1. The learned value information generation unit 112 learns the characteristic values of the communication packets of the control system 1 during normal operation in the generation process of the learned value information 110.”

 Applicant is apparently arguing that the “training time period” of claim 1 does not read on the Endoh reference because the Endoh reference describes their training time as during “normal operation”. The Endoh reference is describing, in a scenario, training the learning model before actual operation. Claim 1’s “training time period” reads on the disclosed training of the learning model in the Endoh reference. It does not matter that the Endoh reference describes the training time as during “normal operation”. Nothing in claim 1 prevents “training time period” from reading on the training time in the Endoh reference. The definition of operational time period in the specification at para. 40 only serves to define operational time period and does not limit the limitation “training time period”.


Regarding claim 1, applicant further argues (see Remarks, page 6, 2nd paragraph to page 7, the 3rd paragraph) that:

When the Office Action effectively isolates the claim element "an occurrence in the computer system ... when the restricted resource is accessed in an approved manner" from the element "during a training time period," this fails to evaluate the claim as a whole. Claim terms are not interpreted in a vacuum, devoid of the context of the claim as a whole. See Hockerson- Halberstadt, Inc. v. Converse Inc., 183 F.3d 1369, 1374 (Fed. Cir. 1999) ("proper claim construction ... demands interpretation of the entire claim in context, not a single element in isolation."). The claimed method requires that the occurrence "when the restricted resource is accessed in an approved manner" must be "during at training time period," which Endoh does not teach. Therefore reading the claim elements without considering them as a whole and in context gives the impression that all elements of the claim are taught, when in fact they are not. 
Hawkins, likewise, cannot teach "an occurrence in the computer system during a training time period when the restricted resource is accessed in an approved manner," alone or in combination with Endoh. As noted on page 11 of the Office Action, Hawkins "does not expressly disclose details of a specific application of the HTM system for identifying and responding to unauthorized access" including "receiving a first set of records for the computer system, each record detailing an occurrence in the computer system during a training time period when the restricted resource is accessed in an approved manner." Page 6 of the Office Action suggests that Hawkins teaches a "training time period" by merely mentioning that the input data may "change over time." However, "over time" provides no teaching about differing time periods, such as "a training time period" distinct from "an operating time period" as required by claim 1. 
Thus, even if one of ordinary skill in the art would have combined Hawkins and Endoh "receiving a first set of records for the computer system, each record detailing an occurrence in the computer system during a training time period when the restricted resource is accessed in an approved manner" the combination would result in "receiving a first set of records for the computer system, each record detailing an occurrence in the computer system during a training time period when the restricted resource is accessed in an approved manner" because neither of Hawkins or Endoh, alone or in combination, consider or suggest a training time period distinct from an operating time period. 
Claim 1 is therefore submitted to be allowable over the cited references. Claim 3, which parallels claim 1, is likewise allowable over the cited references. Claims 2 and 4, which depend from claims 1 and 3, are allowable over the cited references based on their dependency.



Examiner respectfully disagrees. The analysis of claim limitations in the office action follows the rubric of Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), which requires ascertaining the differences between the prior art and the claims at issue.  Thus, it is entirely appropriate to determine which claim elements a particular reference discloses or suggests. 
The office action does not isolate the claim element as applicant argued. The Endoh reference discloses the entire claim element “receiving a first set of records for the computer system, each record detailing an occurrence in the computer system during a training time period when the restricted resource is accessed in an approved manner;” see office action at middle of page 12, which quotes the entire claim element for the rejection, and points out which portions of the Endoh reference disclose the portions of the claim element. Also, the Hawkins primary reference discloses receiving a first set of records for the computer system, each record detailing an occurrence in the computer system during a training time period, which is only part of the claim element, but this shows how the Hawkins system is ready to be modified according to the technique taught in the Endoh reference.
Furthermore, Hawkins describes a predictive system that makes predictions by learning spatial patterns and temporal sequences (para. 28). The phrase “input data that change over time” in Hawkins para. 28 means that there are plural input data for training the predictive system. This is the data received during the training time period. After this training, the Hawkins system receives “input data received at a subsequent time” (para. 28), which includes the “actual value or state”, and this subsequent time discloses the operating time period. Thus, Hawkins indeed discloses the training time period and operating time period as required by claim 1.
Accordingly, Applicant's argument is unpersuasive.

Regarding the double patenting rejection, applicant further argues (see Remarks, page 7, bottom paragraph to page 8, bottom paragraph) that:

In determining whether a nonstatutory basis exists for a double patenting rejection, the first question to be asked is: "is any invention claimed in the application anticipated by, or an obvious variation of, an invention claimed in the patent?" MPEP § 804(J)(B). Here, the Office Action provides no analysis supporting its assertion that the instant claims "are not patentably distinct" from those of the '292 patent beyond the conclusory statement that "[a]lthough the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of U.S. Patent No. 10,769,292 anticipate the claims of the present application." Office Action, p. 3. 
Claim 1 of the instant application recites a method that identifies an operation of a computer system as unauthorized in response to determining a degree of recognition is below a threshold degree. In contrast, claim 1 of the '292 patent recites generating a blockchain transaction in response to determining a degree of recognition is below a threshold degree, and only identifies an operation of a computer system as unauthorized in response to determining an allocated quantity of cryptocurrency is below a threshold. 
Accordingly, instant claims 1-4 are patentably distinct from claims 1-4 of the '292 patent at least for these reasons, and withdrawal of the double patenting rejections is respectfully requested. 
Claims 1-4 also stand provisionally rejected on the grounds of nonstatutory obviousness- type double patenting over claims 1 and 3-5 of co-pending U.S. Patent Application No. 16/498,932 in view of Endoh. In view of the deficiencies of Endoh's teachings, discussed above, Applicant believes claims 1-4 to be in a condition to overcome this rejection and respectfully requests that the rejection be withdrawn. 

	
	
	Examiner respectfully disagrees. Claim 1 of U.S. Patent No. 10,769,292 is as follows:

1. A computer implemented method for access control for a restricted resource in a computer system, the method comprising:
receiving a first set of records for the computer system, each record detailing an occurrence in the computer system during a training time period when the restricted resource is accessed in an approved manner;
generating a sparse distributed representation of the first set of records to form a training set for a hierarchical temporal memory (HTM);
training the HTM based on the training set in order that the trained HTM provides a model of operation of the computer system during the training time period;
receiving a request to access the restricted resource by a resource consumer;
allocating a predetermined quantity of cryptocurrency to the resource consumer, the allocation being recorded by a blockchain data structure accessible by a network, the blockchain data structure storing digitally signed records validated by network connected miner software components;
receiving a second set of records for the computer system, each record detailing an occurrence in the computer system during an operating time period for the computer system in use by the resource consumer of the restricted resource;
generating a sparse distributed representation of the second set of records to form an input set for the trained HTM;
executing the trained HTM based on the input set to determine a degree of recognition of the second set of records of the input set;
responsive to a determination that a degree of recognition of one or more records of the input set is below a threshold degree, generating a blockchain transaction to expend at least a portion of the cryptocurrency allocated to the resource consumer; and
responsive to a determination that a quantity of cryptocurrency allocated to the resource consumer is below a threshold quantity, identifying the resource consumer as unauthorized to access the restricted resource.
	
	While it is true that claim 1 of U.S. Patent No. 10,769,292 requires a condition “responsive to a determination that a quantity of cryptocurrency allocated to the resource consumer is below a threshold quantity” to identify the resource consumer as unauthorized, the additional claim limitations in the reference claim only makes the reference claim a species of instant claim 1. The reference claim is more narrow and is a species of the genus of the instant claim 1. Claim 1 of U.S. Patent No. 10,769,292 anticipates the limitations of claim 1 including the following instant claim 1 limitations:
responsive to a determination that a degree of recognition of one or more records of the input set is below a threshold degree, identifying the operation of the computer system by the consumer as unauthorized.

See MPEP, section 804:

B. Nonstatutory Double Patenting
…..

A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). In determining whether a nonstatutory basis exists for a double patenting rejection, the first question to be asked is: is any invention claimed in the application anticipated by, or an obvious variation of, an invention claimed in the patent? If the answer is yes, then a nonstatutory double patenting rejection may be appropriate.
…

1. Anticipation Analysis
A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). This type of nonstatutory double patenting situation arises when the claim being examined is, for example, generic to a species or sub-genus claimed in a conflicting patent or application, i.e., the entire scope of the reference claim falls within the scope of the examined claim. In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus. In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection. The nonstatutory double patenting rejection in this case should explain the fact that the species or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.
	
Here, the instant claim 1 does not require “generating a blockchain transaction to expend at least a portion of the cryptocurrency allocated to the resource consumer; and responsive to a determination that a quantity of cryptocurrency allocated to the resource consumer is below a threshold quantity,” which makes instant claim 1 broader than the reference claim. When the degree of recognition is below a threshold degree, and the resource consumer is identified as unauthorized, with such a scenario, that is enough for instant claim 1 to read on the same scenario claimed by reference claim 1, even if there are other conditions (limitations) that are required by reference claim 1. Therefore, instant claim 1 is anticipated by the reference claim.
	Regarding the nonstatutory obviousness- type double patenting over claims 1 and 3-5 of co-pending U.S. Patent Application No. 16/498,932 in view of Endoh, the deficiencies identified by the applicant, as argued above, are not present. The double patenting rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,769,292. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of U.S. Patent No. 10,769,292 anticipate the claims of the present application.
Claims 1-4 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-5 of co-pending U.S. Patent Application No. 16/498,932 in view of Endoh et al. U.S. Publication 20130212681 (hereinafter “Endoh”). This is a provisional nonstatutory double patenting rejection because the
patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because the '932 application discloses or renders obvious the claims of the present application. Claims 1 and 3-5 of the '932 application lacks the following features from similar claims 1 and 3 of the instant application:
training time period is when the restricted resource is accessed in an approved manner and 
receiving a second set of records for the computer system, each record detailing an occurrence in the computer system during an operating time period for the computer system in use by a consumer of the restricted resource, and
identifying the operation of the computer system by the consumer as unauthorized
Endoh teaches the features of claims 1 and 3 (see, e.g., para. 37-38, 42, 56, 100, which describes learning from normal communication packets of an apparatus and applying the trained machine to new communication packets to identify attacks). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method recited in claim 1 of the '932 application to include
training time period is when the restricted resource is accessed in an approved manner and 
receiving a second set of records for the computer system, each record detailing an occurrence in the computer system during an operating time period for the computer system in use by a consumer of the restricted resource, and
identifying the operation of the computer system by the consumer as unauthorized, as taught by Endoh, in order to improve the ability of the system to analyze communication packets associated with the computing system to determine whether there is an attack.

	

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. U.S. Publication 20140067734 (hereinafter “Hawkins”) (disclosed in IDS) in view of Endoh et al. U.S. Publication 20130212681 (hereinafter “Endoh”)

As per claim 1, Hawkins discloses a computer implemented method for analyzing for anomalous access to a resource on a network, the method comprising: 
(See Hawkins figure 6 flowchart, elements 620, 624 
Hawkins [0071]
FIG. 6 is a flowchart illustrating a process of detecting an anomaly
 Para. 38 analytic information on access to resources on a network
see Hawkins figure 3 combination of processing node 300 and user interface device 344 for performing the computer implemented method
Hawkins para. 40 user interface device may be embodied as a computing device
[the computer for implementing the method may be the combination of the machine of the processing node 300 and the user interface device]
Hawkins [0061]
Anomaly detector 308 may include, ….., buffer 510 …….. Buffer 510 is hardware, software, firmware or a combination thereof[computer implemented] for receiving and storing prediction output 404. 
)

receiving a first set of records for the system, each record detailing an occurrence in the system during a training time period; 
(See Hawkins Para. 0028]
The predictive system makes predictions by learning spatial patterns and temporal sequences [training; occurrence can be disclosed by spatial patterns and temporal sequences ] in an input data[receiving a first set of records; first set of records= input data; see figure 3 where input data 338 goes into the processing node 300 which discloses receiving… records for the system] that change over time[during a training time period; system disclosed by the resource being accessed (para. 38)]. As the input data is received[each record detailing an occurrence in the system during a training time period], 
Hawkins [0008] Embodiments are related to detecting an anomaly based on discrepancy between prediction made at one time by a predictive system and an actual value or state data corresponding to input data received at a subsequent time. [each record detailing an occurrence in the system during a training time period; occurrence can be disclosed by the actual value or state data ],
Hawkins [0032] The final output may include distributions indicating likelihood that certain causes or events are associated with the sensed input. [Occurrence may be disclosed by causes or events]
)

generating a sparse distributed representation of the set of records to form a training set for a hierarchical temporal memory (HTM); 
(See Hawkins Para. 
[0028]
Embodiments relate to detecting patterns and sequences associated with an anomaly in predictions made by a predictive system (e.g., a spatial and temporal memory system). The predictive system makes predictions by learning spatial patterns and temporal sequences in an input data [the set of records ]that change over time. 
Hawkins [0012] In one embodiment, the prediction output is generated using a series of spatial pooler outputs in sparse distributed representation by processing the input data over time by a spatial pooler.
Hawkins [0043]
Spatial pooler 320 performs spatial pooling by producing sparse vector 342 in sparse distributed representation.[ generating a sparse distributed representation] …… sparsity generator 318 generates sparse vector 342 in sparse distributed representation.[ generating a sparse distributed representation; the training set is the set of sparse vectors]
Hawkins [0031]
FIG. 1B ….. hierarchically structured spatial and temporal memory system is referred to as a Hierarchical Temporal Memory (HTM) system. 
 )

training the HTM based on the training set in order that the trained HTM provides a model of operation of the system during the training time period; 
(See Hawkins Para. 
[0028]
predictive system makes predictions by learning[training the HTM] spatial patterns and temporal sequences in an input data that change over time. 
Hawkins [0048]
FIG. 4A is a block diagram illustrating sequence processor 314, according to one embodiment. Sequence processor 314 learns [training the HTM; provides a model of operation]and stores transitions between spatial patterns represented as sparse vector 342 [the training set ]by establishing connections between cells and, for each cell, storing activation states of other connected cells that precede its activation. Based on the learned transitions, sequence processor 314 recognizes and predicts the same or similar transitions in the input signal by monitoring the activation states of its cells.
)

receiving a second set of records for the system, each record detailing an occurrence in the system during an operating time period for the system;
(See Hawkins Para. [0028]
The predictive system makes predictions by learning spatial patterns and temporal sequences in an input data that change over time.[ during an operating time period for the system;  the state of the system changes during operations and the input data represents the state of the system] As the input data is received[receiving a second set of records for the system; each record = input data], the predictive system generates a series of predictions based on the input data. Each prediction based on the input data at a time represents a value or a state associated with the input data [the value or statement represents the operating state of the system] received at a subsequent time. Each prediction is compared with the corresponding actual value or state[each record detailing an occurrence in the system; an occurrence = actual value or state data; new input regarding the system are continuously inputted into the HTM system]. 
)

 generating a sparse distributed representation of the second set of records to form an input set for the trained HTM; 
(See Hawkins Para. [0012] In one embodiment, the prediction output is generated using a series of spatial pooler outputs in sparse distributed representation [generating a sparse distributed representation ]by processing the input data[the second set of records] over time by a spatial pooler. 
[0028]
As the input data is received, the predictive system generates a series of predictions based on the input data[input set for the trained HTM]. 
 [0043]
Spatial pooler 320 performs spatial pooling by producing sparse vector 342 in sparse distributed representation.[ generating a sparse distributed representation] ……… In response, sparsity generator 318 generates sparse vector 342 in sparse distributed representation.[ generating a sparse distributed representation
[0046]
Sequence processor 314 performs temporal processing based on sparse vector 342[input set for the trained HTM]
)

executing the trained HTM based on the input set to determine a degree of recognition of the records of the input set; and 
(See Hawkins Para. [0032]
Each processing node 110, 120, 130 may perform spatial pooling and/or temporal processing, as described below in detail with reference to FIG. 4. As a result, the output signals from each processing node 110, 120, 130 are more abstract or invariant over time compared to their input signals. In one embodiment, the top node 130 generates a final output of HTM system 100 that is of the highest abstraction (e.g., likely causes or events) among the outputs generated in HTM system 100. The final output may include distributions indicating likelihood that certain causes or events are associated with the sensed input.
Hawkins [0028]
The predictive system makes predictions by learning spatial patterns and temporal sequences in an input data that change over time. As the input data is received, the predictive system generates a series of predictions [executing the trained HTM ] based on the input data.[ the records of the input set = the input data]  Each prediction based on the input data at a time represents a value or a state associated with the input data received at a subsequent time. Each prediction is compared with the corresponding actual value or state. If the prediction does not match or deviates significantly from the actual value or state[determine a degree of recognition of the records of the input set; actual values that match or does not deviate significantly from the prediction are recognized, otherwise not recognized], an anomaly is identified for further analysis. 
Hawkins [0047]
Anomaly detector 308 may …..determine that a prediction is associated with an anomaly if the prediction deviates [determine a degree of recognition ]from an actual value or state[the input set = actual value or state] 
)
	
responsive to a determination that a degree of recognition of one or more records of the input set is below a threshold degree, identifying an anomaly
[0028]
(See Hawkins Para. 
As the input data is received, the predictive system generates a series of predictions based on the input data. Each prediction based on the input data at a time represents a value or a state associated with the input data received at a subsequent time. Each prediction is compared with the corresponding actual value or state[one or more records of the input set= actual value or state ]. If the prediction does not match or deviates significantly[below a threshold degree] from the actual value or state, an anomaly is identified for further analysis. [When the prediction does not match or deviates significantly from the actual value or state, the actual value is not recognized ]
) 

However, Hawkins does not expressly disclose details of a specific application of the HTM system for identifying and responding to unauthorized access in the computer system:
A computer implemented method for access control for a restricted resource in a computer system, the method comprising:
receiving a first set of records for the computer system, each record detailing an occurrence in the computer system during a training time period when the restricted resource is accessed in an approved manner; 
training the HTM based on the training set in order that the trained HTM provides a model of operation of the computer system during the training time period;
receiving a second set of records for the computer system, each record detailing an occurrence in the computer system during an operating time period for the computer system in use by a consumer of the restricted resource;
responsive to a determination that a degree of recognition of one or more records of the input set is below a threshold degree, identifying the operation of the computer system by the consumer as unauthorized.  

Endoh discloses  
access control for a restricted resource in a computer system 
receiving a first set of records for the computer system, each record detailing an occurrence in the computer system during a training time period when the restricted resource is accessed in an approved manner; 
training with a training set to  provide a model of operation of the computer system during the training time period (See Endoh [0056] FIG. 5A and FIG. 5B are diagrams showing examples of the event patterns 200 according to the first embodiment of the present invention. FIG. 5A is an example of an event pattern 200A which indicates an unauthorized access of attacking by a processing procedure using the plurality of communication packets. FIG. 5B is an example of an event pattern 200B which indicates an unauthorized access [access control for a restricted resource in a computer system; restricted resource= control system 1 and/or its component apparatuses as depicted in figure 1 ]of a type that is so-called DoS (Denial of Service) attack which puts a heavy load on a server by transmitting a large amount of meaningless data to the server[the computer system; restricted resource can also be the server].
Endoh Para. [0037] The learned value information generation unit 112 obtains the communication packets [receiving a first set of records for the computer system ]from the packet reception unit 111, and extracts characteristic values which are common information included in the obtained communication packets, for example, destination address, origination address, data length, and protocol type, to generate sample data during normal operation[restricted resource is accessed in an approved manner]. The learned value information generation unit 112 processes[training] the sample data during normal operation by a predetermined learning algorithm[during a training time period; training with a training set to  provide a model of operation of the computer system during the training time period], and stores the processed results as learned value information 110 in the storage unit 14. Algorithms such as support vector machine and vector quantization clustering are used as the predetermined learning algorithm. The generation process of the learned value information 110 is performed in advance, before the monitoring for the unauthorized access[access control for a restricted resource in a computer system], the malicious program, and the like on the control system 1 is performed by the security monitoring system 100. For example, the generation process of the learned value information 110 is performed at a stage where communication trends can be obtained[training] during normal operation in test operations or the like before actual operation of the control system 1. The learned value information generation unit 112 learns the characteristic values of the communication packets of the control system 1 during normal operation in the generation process of the learned value information 110. 
Endoh [0042] When the characteristic value is the data length, the communication event extraction unit 113 learns the data length of the communication packet [each record detailing an occurrence = communication packet;  communication packets are received and processed by the server and each such processing is an occurrence] during normal operation
).

receiving a second set of records for the computer system, each record detailing an occurrence in the computer system during an operating time period for the computer system in use by a consumer of the restricted resource;
(See Endoh [0056] FIG. 5A and FIG. 5B are diagrams showing examples of the event patterns 200 according to the first embodiment of the present invention. FIG. 5A is an example of an event pattern 200A which indicates an unauthorized access of attacking by a processing procedure using the plurality of communication packets. FIG. 5B is an example of an event pattern 200B [occurrence in the computer system ]which indicates an unauthorized access[during an operating time period for the computer system in use by a consumer of the restricted resource; the consumer is the party causing the creation of the communication packets; the consumer may also be the malicious program (para. 61);] of a type that is so-called DoS (Denial of Service) attack which puts a heavy load on a server by transmitting a large amount of meaningless data to the server[the computer system;
restricted resource= control system 1 and/or its component apparatuses].
Endoh Para. [0037]. The generation process of the learned value information 110 is performed in advance, before the monitoring for the unauthorized access[access control for a restricted resource in a computer system], the malicious program, and the like on the control system 1 is performed by the security monitoring system 100. For example, the generation process of the learned value information 110 is performed at a stage where communication trends can be obtained during normal operation in test operations or the like before actual operation of the control system 1. The learned value information generation unit 112 learns the characteristic values of the communication packets of the control system 1 during normal operation in the generation process of the learned value information 110. 
Endoh [0038]
The communication event extraction unit 113 obtains the communication packets [receiving a second set of records for the computer system ]from the packet reception unit 111, and extracts a characteristic value which is information commonly attached to the obtained communication packets, to determine whether or not the characteristic value is different from a normal value by verifying the characteristic value with a characteristic value determination information 120 which is set on the basis of the learned value information 110. The communication event extraction unit 113 extracts a communication packet including the characteristic value which has been determined that the characteristic value is different from the normal value. As the characteristic values, for example, destination address, origination address, data length, and protocol type are used.
Endoh [0042] When the characteristic value is the data length, the communication event extraction unit 113 learns the data length of the communication packet during normal operation based on the learned value information 110 to set the learned data length as the characteristic value determination information 120 in advance, and determines that the characteristic value (the data length) is different from the normal value if the communication packet has a data length longer than a predetermined threshold value or shorter than a predetermined threshold value.
)

responsive to a determination that a degree of recognition of one or more records of the input set is below a threshold degree, identifying the operation of the computer system by the consumer as unauthorized.  
(See Endoh Para. [0100] the communication packet [one or more records of the input set = communication packet ]different [below a threshold degree ]from communication trend during normal operation has been detected in another segments 3, and the influence degree prediction processing unit 212 determines that damage by the unauthorized access [identifying the operation of the computer system by the consumer as unauthorized; the consumer is the party causing the creation of the communication packets; the consumer may also be the malicious program (para. 61); the computer system can be the control system 1 (or apparatuses therein) in figure 1 which is negatively impacted by unauthorized access or malicious program (para. 61).  ]and the like is being expanded
Endoh [0042] determines that the characteristic value (the data length) is different from the normal value if the communication packet has a data length longer than a predetermined threshold value or shorter than a predetermined threshold value.[ degree of recognition of one or more records of the input set is below a threshold degree,]

)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hawkins with the technique for detecting unauthorized access of a server using communication packets of Endoh to include 
A computer implemented method for access control for a restricted resource in a computer system, the method comprising:
receiving a first set of records for the computer system, each record detailing an occurrence in the computer system during a training time period when the restricted resource is accessed in an approved manner; 
training the HTM based on the training set in order that the trained HTM provides a model of operation of the computer system during the training time period;
receiving a second set of records for the computer system, each record detailing an occurrence in the computer system during an operating time period for the computer system in use by a consumer of the restricted resource;
responsive to a determination that a degree of recognition of one or more records of the input set is below a threshold degree, identifying the operation of the computer system by the consumer as unauthorized.  
One of ordinary skill in the art would have made this modification to improve the ability of the system to analyze communication packets associated with the server to determine whether there is an attack. The system  (e.g., processing node 300 and user interface device 344) of the primary reference can be modified to analyze communication packets of a server to determine attacks on the server, as taught in the Endoh reference.
	
As per claim 2, the rejection of claim 1 is incorporated herein. 
However, Hawkins does not expressly disclose precluding access to at least one of the the computer system or the restricted resource in response to an identification that the operation of the computer system is unauthorized.  

Endoh discloses  precluding access to at least one of the the computer system or the restricted resource in response to an identification that the operation of the computer system is unauthorized. 
(See Endoh Para. [0033] As shown in FIG. 1, …. The monitoring apparatus 20 predicts the degree of influence to the control system 1 by the unauthorized access [in response to an identification that the operation of the computer system is unauthorized. ]or the like by the communication packets on the basis of the received communication event information 150, and transmits the degree of influence as predicted influence degree information 250 to the operation command apparatus 30. When the operation command apparatus 30 receives the predicted influence degree information 250, the operation command apparatus 30 transmits as operation command information 350 an operation, such as complete stop of the control system 1 or stop of the control apparatuses 2 in the segments 3[precluding access to at least one of the the computer system or the restricted resource], to be performed by the control system 1 to the control system 1 in accordance with a level of the degree of influence. 
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hawkins with the technique for performing a complete stop of an apparatus in response to unauthorized access of Endoh to include 
precluding access to at least one of the the computer system or the restricted resource in response to an identification that the operation of the computer system is unauthorized. 
One of ordinary skill in the art would have made this modification to improve the ability of the system to respond to unauthorized access by preventing further access to the system. The system (e.g., processing node 300 and user interface device 344) of the primary reference can be modified to stop execution of an apparatus in response to detected unauthorized access, as taught in the Endoh reference.


As per claim 3, the claim(s) is/are directed to a computing system with limitations which correspond to limitations of claim 1, and is/are rejected for the reasons detailed with respect to claim 1. In addition, claim 3 recites A computer system comprising: a processor and memory storing computer program code for access control for a restricted resource in a computer system by: 
As per claim 3, Hawkins discloses producing analytic information on access to resources in a network (para. 38) and using an HTM system to analyze input data for anomalies (para. 28), and describes various functions performed by using hardware and software (para. 61), but does not explicitly describe parts of a computer.
Hawkins does not expressly disclose A computer system comprising: a processor and memory storing computer program code for access control for a restricted resource in a computer system by:
Endoh discloses A computer system comprising: a processor and memory storing computer program code for access control for a restricted resource in a computer system by:
(See Endoh Para. [0048] The memory unit 13 is made of a primary memory device such as a RAM (Random Access Memory), and temporarily stores information which is necessary for the processing of the control unit 11.
[0049] The storage unit 14 is made of storage media such as a HDD (Hard Disk Drive) and a flush memory. The storage unit 14 stores the learned value information 110 and the characteristic value determination information 120. 
[0050] The control unit 11 is implemented by a program execution process by a CPU (Central Processing Unit, not shown) which is provided in the event extraction apparatus 10, or is implemented by dedicated circuits and the like. When the function of the control unit 11 is implemented by the program execution process, the storage unit 14 stores the program which is read out and executed by the CPU.
[access control for a restricted resource in a computer system by: is disclosed as set forth in the rejection of claim 1]
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hawkins with the computing system with CPU, memory storing computer code of Endoh to include 
A computer system comprising: a processor and memory storing computer program code for access control for a restricted resource in a computer system by:
One of ordinary skill in the art would have made this modification to improve the ability of the system to perform the computing processes associated with training and executing the model to determine whether there have been unauthorized access. The system (combination of processing node 300 and user interface device 344) of the primary reference can be modified to include the computer components as described in the Endoh reference for performing various functions associated with determining unauthorized access.

As per claim 4, the rejection of claim 1 is incorporated herein. 
Hawkins discloses various functions performed by using hardware and software (para. 61), but does not explicitly describe parts of a computer.
Hawkins does not expressly disclose A non-transitory computer-readable storage medium storing a computer program element comprising computer program code to, when loaded into a computer system and executed thereon, cause the computer system to perform method as claimed in claim 1.

Endoh discloses A non-transitory computer-readable storage medium storing a computer program element comprising computer program code to, when loaded into a computer system and executed thereon, cause the computer system to perform method as claimed in claim 1.
(See Endoh Para. [0048] The memory unit 13 is made of a primary memory device such as a RAM (Random Access Memory), and temporarily stores information which is necessary for the processing of the control unit 11.
[0049] The storage unit 14 is made of storage media such as a HDD (Hard Disk Drive) and a flush memory. The storage unit 14 stores the learned value information 110 and the characteristic value determination information 120. 
[0050] The control unit 11 is implemented by a program execution process by a CPU (Central Processing Unit, not shown) which is provided in the event extraction apparatus 10, or is implemented by dedicated circuits and the like. When the function of the control unit 11 is implemented by the program execution process, the storage unit 14 stores the program which is read out and executed by the CPU.
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hawkins with the computing system with CPU, memory storing computer code of Endoh to include 
A non-transitory computer-readable storage medium storing a computer program element comprising computer program code to, when loaded into a computer system and executed thereon, cause the computer system to perform method as claimed in claim 1.
One of ordinary skill in the art would have made this modification to improve the ability of the system to perform the computing processes associated with training and executing the model to determine whether there have been unauthorized access. The system (combination of processing node 300 and user interface device 344) of the primary reference can be modified to include the computer components as described in the Endoh reference for performing various functions associated with determining unauthorized access.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is (571)272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                                                                                                                                                                        
/THEODORE C PARSONS/Primary Examiner, Art Unit 2494